Exhibit 10.1

Suburban propane, L.P.
EXECUTIVE SPECIAL SEVERANCE PLAN

Effective as of January 1, 2020

INTRODUCTION

The purpose of the Suburban Propane, L.P. Executive Special Severance Plan (the
“Plan”) is to provide assurances of specified benefits to designated employees
of the Partnership who are members of a select group of management or highly
compensated employees (as determined in accordance with Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA) in the event their employment is terminated in
connection with a Change of Control under the circumstances described in the
Plan.  

Effective as of the effective date of the Change of Control, but contingent on
the occurrence of the Change of Control, unless otherwise agreed to in writing
between the Employer and an Eligible Employee on or after the date hereof, the
Plan shall supersede, and Eligible Employees covered by the Plan shall not be
eligible to participate in, the Suburban Propane, L.P. Severance Protection Plan
(the “Severance Protection Plan”), or any other severance or termination plan,
policy or practice of the Employer, or agreement or arrangement between an
Eligible Employee and the Employer, that could otherwise apply under the
circumstances described herein. Notwithstanding the generality of the foregoing,
nothing in this Plan is intended to (i) alter, impair, expand, reduce or
otherwise affect the rights of an Eligible Employee with respect to grants and
awards outstanding under any Equity and Incentive Award Plan, which shall be
governed exclusively by the terms, conditions and restrictions applicable to
such awards under the Equity and Incentive Award Plan pursuant to which such
awards were granted or awarded or (ii) preclude an Eligible Employee from
receiving severance or termination benefits and/or payments under the Suburban
Propane, L.P. and Subsidiaries Severance Plan (plan number 540) in respect of a
Qualifying Termination occurring during the Pre-Change of Control Period.  

The Plan is intended to be a “top-hat” pension benefit plan within the meaning
of U.S. Department of Labor Regulation Section 2520.104-23. This document shall
constitute both the plan document and summary booklet and shall be distributed
to Participants in this form.

Capitalized terms and phrases used herein shall have the meanings ascribed
thereto in Article I.

ARTICLE I

Definitions

For purposes of the Plan, capitalized terms and phrases used herein shall have
the meanings ascribed in this Article.

1.1“Accrued Amounts” means the sum of any Base Salary earned but unpaid through
the date of the Participant’s Qualifying Termination, any unreimbursed

 

 



--------------------------------------------------------------------------------

 

expenses in accordance with the Employer’s expense reimbursement policy, any
unused accrued paid time off in accordance with the applicable Employer paid
time off policy, and any accrued and vested rights or benefits under any
Employer-sponsored employee benefit plans payable in accordance with the terms
and conditions of such plans.

1.2“Administrator” means the Partnership, acting through the Committee or
another duly authorized committee of members of the Board, or any person to whom
the Administrator has delegated any authority or responsibility with respect to
the Plan pursuant to Section 4.4, but only to the extent of such delegation.

1.3“Affiliate” means any corporation, partnership, limited liability company, or
other entity that, directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the
Partnership.  For this purpose, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means the possession,
direct or indirect, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of Voting
Securities, by contract or otherwise.

1.4“Base Salary” means a Participant’s annual base compensation rate for
services paid by the Employer to the Participant at the time immediately prior
to the Participant’s Qualifying Termination (or if the Participant’s Qualifying
Termination is due to Good Reason based on a reduction in base salary under
Section 1.29(a), then the Participant’s annualized base salary in effect
immediately prior to such reduction).  Base Salary shall not include
commissions, bonuses, overtime pay, incentive compensation, benefits paid under
any qualified plan, any group medical, dental or other welfare benefit plan,
non-cash compensation or any other additional compensation, but shall include
amounts reduced pursuant to a Participant’s salary reduction agreement under
Section 125, 132(f)(4) or 401(k) of the Code, if any, or a nonqualified elective
deferred compensation arrangement, if any, to the extent that in each such case
the reduction is to base salary.

1.5“Beneficial Ownership” will be determined pursuant to Rule 13d-3 promulgated
under the Exchange Act.

1.6“Board” means the Board of Supervisors of the Partnership.

1.7“Bonus” means a Participant’s annual target cash performance bonus
opportunity under the Bonus Plan for the fiscal year in which a Change of
Control occurs.  Bonus shall not include any other bonus to be paid upon
completion of any specified project or upon the occurrence of a specified event,
including, without limitation, a Change of Control.

1.8“Bonus Plan” means the Employer’s annual cash bonus plan in effect from time
to time, or any successor plan adopted by the Partnership pursuant to which the
Employer pays annual performance-based cash bonuses.

1.9“Category 1 Participant” means an Eligible Employee of the Employer at the
Partnership’s corporate level of Chief, Senior Vice President or above.

2

 

 

--------------------------------------------------------------------------------

 

1.10“Category 2A Participant” means an Eligible Employee of the Employer (i) at
the Partnership’s corporate level of Vice President or (ii) who has an
executive-level salary grade and has been designated in writing by the Committee
as a Category 2A Participant.

1.11“Category 2B Participant” means an Eligible Employee of the Employer (i) at
the Partnership’s corporate level of Assistant Vice President, Managing Director
or Deputy General Counsel or (ii) who has an executive-level salary grade and
has been designated in writing by the Committee as a Category 2B Participant.

1.12“Cause” means the occurrence of any of the following with respect to an
Eligible Employee: (i) gross negligence or willful misconduct in the performance
of his or her duties, (ii) willful or grossly negligent failure to perform
duties, which failure remains uncured thirty (30) days after the Partnership
delivers written notice of such failure to the Eligible Employee, (iii) the
material breach of any written covenants to the Partnership or any of its
Affiliates, which breach remains uncured thirty (30) days after the Partnership
delivers written notice of such failure to the Eligible Employee, (iv)
fraudulent, unlawful or other similar dishonest behavior (whether or not in
conjunction with employment) or being subject to a judgment, order or decree (by
consent or otherwise) by any governmental or regulatory authority which
restricts the Eligible Employee’s ability to engage in the business conducted by
the Partnership or any of its Affiliates, or (v) willful or reckless breach of
any policy adopted by the Partnership or any of its Affiliates concerning
conflicts of interest, standards of business conduct, fair employment practices
or compliance with applicable law.  For purposes of the Plan, no act or failure
to act on an Eligible Employee’s part will be considered “willful” unless done,
or omitted to be done, by an Eligible Employee not in good faith or without a
reasonable belief that the action or omission was in the best interests of the
Employer.

1.13“Change of Control” means and includes each of the following:

(a)the date (which must be a date subsequent to the Effective Date) on which any
Person (including the Partnership’s general partner) or More than One Person
Acting as a Group (other than the Partnership and/or its Affiliates) acquires,
during the 12 month period ending on the date of the most recent acquisition,
Common Units or other voting equity interests eligible to vote for the election
of Supervisors (or of any entity, including the Partnership’s general partner,
that has the same authority as the Board to manage the affairs of the
Partnership) (“Voting Securities”) representing thirty percent (30%) or more of
the combined voting power of the Partnership’s then outstanding Voting
Securities; provided, however, that in determining whether a Change of Control
has occurred, Voting Securities which have been acquired in a “Non-Control
Acquisition” shall be excluded from the numerator. A “Non-Control Acquisition”
shall mean an acquisition of Voting Securities (x) by the Partnership, any of
its Affiliates and/or an employee benefit plan (or a trust forming a part
thereof) maintained by any one or more of them, or (y) in connection with a
“Non-Control Transaction”; or

(b)the date of the consummation of (x) a merger, consolidation or reorganization
involving the Partnership, unless (A) the holders of the Voting Securities of
the Partnership immediately before such merger, consolidation or reorganization
own,

3

 

 

--------------------------------------------------------------------------------

 

directly or indirectly, immediately following such merger, consolidation or
reorganization, at least fifty percent (50%) of the combined voting power of the
outstanding Voting Securities of the entity resulting from such merger,
consolidation or reorganization (the “Surviving Entity”) in substantially the
same proportion as their ownership of the Voting Securities of the Partnership
immediately before such merger, consolidation or reorganization, and (B) no
person or entity (other than the Partnership, any Affiliate, any employee
benefit plan (or any trust forming a part thereof) maintained by the
Partnership, any Affiliate, the Surviving Entity, or any Person who, immediately
prior to such merger, consolidation or reorganization, had Beneficial Ownership
of more than twenty five percent (25%) of the then outstanding Voting Securities
of the Partnership), has Beneficial Ownership of more than twenty five percent
(25%) of the combined voting power of the Surviving Entity’s then outstanding
Voting Securities; or (y) the sale or other disposition of forty percent (40%)
of the total gross fair market value of all the assets of the Partnership to any
Person or More than One Person Acting as a Group (other than a transfer to an
Affiliate). For this purpose, gross fair market value means the value of the
assets of the Partnership, or the value of the assets being disposed of,
determined without regard to any liability associated with such assets. A
transaction described in clause (A) or (B) of subsection (x) hereof shall be
referred to as a “Non-Control Transaction”; or

(c)the date a majority of the members of the Board is replaced during any
twelve- (12) month period by the action of the Board taken when a majority of
the Supervisors who are then members of the Board are not Continuing Supervisors
(for purposes of this section, the term “Continuing Supervisor” means a
Supervisor who was either (A) first elected or appointed as a Supervisor prior
to the Effective Date; or (B) subsequently elected or appointed as a Supervisor
if such Supervisor was nominated or appointed by at least a majority of the then
Continuing Supervisors)

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Partnership which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of Voting Securities Beneficially Owned by the Subject Person, provided
that if a Change of Control would occur (but for the operation of this sentence)
as a result of the acquisition of Voting Securities by the Partnership, and
after such acquisition of Voting Securities by the Partnership, the Subject
Person becomes the Beneficial Owner of any additional Voting Securities which
increases the percentage of the then outstanding Voting Securities Beneficially
Owned by the Subject Person, then a Change of Control shall occur. In addition,
so long as Section 409A of the Code (or any successor provision thereto) remains
in effect, notwithstanding anything herein to the contrary, then with respect to
any portion of the Severance Benefit payable to a participant that constitutes
“nonqualified deferred compensation” subject to Section 409A of the Code, none
of the foregoing events shall be deemed to be a “Change of Control” unless such
event constitutes a “change in control event” within the meaning of Section 409A
of the Code and the regulations and guidance promulgated thereunder.

1.14“Change of Control Period” means the period encompassing the Pre-Change of
Control Period and the Post-Change of Control Period.

4

 

 

--------------------------------------------------------------------------------

 

1.15“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

1.16“Code” means the Internal Revenue Code of 1986, as amended.

1.17“Code Section 409A” means Section 409A of the Code together with the
treasury regulations and other official guidance promulgated thereunder.

1.18“Committee” means the Compensation Committee of the Board or such other
committee appointed by the Board from time to time to administer the Plan.

1.19“Continuation Period” means the period commencing on the date of a
Participant’s Qualifying Termination (or, the date of the Change of Control if
the Participant’s Qualifying Termination occurs during the Pre-Change of Control
Period) and ending on the earliest of:

(a)eighteen (18) months from such date;

(b)the date the Participant becomes eligible for coverage under the health
insurance plan of a subsequent employer; and

(c)the date the Participant or the Participant’s eligible dependents, as the
case may be, cease to be eligible under COBRA.

1.20“Continued Health Coverage” means the benefit set forth in Section 2.2(b) of
the Plan.

1.21“Delay Period” means the period commencing on the date the Participant
incurs a Separation from Service from the Employer until the earlier of (a) the
six (6)-month anniversary of the date of such Separation from Service and (b)
the date of the Participant’s death.

1.22“Disability” has the same meaning that such term (or similar term) has under
the Partnership’s long-term disability policy then in effect, or as otherwise
determined by the Committee.

1.23“Effective Date” means January 1, 2020.

1.24“Eligible Employee” means any employee of the Employer who, no later than
immediately prior to the date of a Change of Control, is (i) at the Company’s
corporate level of vice president or above with an annualized base salary and
annual cash performance bonus target equal to at least two hundred thousand
dollars ($200,000) (as would be reportable in Box 5 of Internal Revenue Service
Form W-2 if earned, but excluding amounts attributable to vesting or payment of
any stock-based awards) or (ii) who is part of a select group of management or
highly compensated employees and who has been selected and designated in writing
by the Committee to participate in the Plan as a Category 1 Participant,
Category 2A Participant or Category 2B Participant.  An Eligible Employee shall
not include any temporary employee, independent contractor, consultant or any
other person or entity for whom the Employer does not classify or treat

5

 

 

--------------------------------------------------------------------------------

 

as an employee.   If, during any period, any such excluded person or entity is
reclassified, whether retroactively or otherwise, as an employee of the
Employer, such individual or entity shall not be an Eligible Employee.  

1.25“Employer” means the Partnership and/or any Affiliate, as applicable.

1.26“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.27“Equity and Incentive Award Plan” means, as applicable, the Suburban Propane
Partners, L.P. 2009 Restricted Unit Plan, the Suburban Propane Partners, L.P.
2018 Restricted Unit Plan, the Suburban Propane Partners, L.P. Distribution
Equivalent Rights Plan and the Suburban Propane Partners, L.P. 2014 Long-Term
Incentive Plan, each as may be amended from time to time, and any successor
plan(s) adopted by the Partnership pursuant to which the Partnership grants
equity or equity-based awards or other incentive awards, but excluding any Bonus
Plan.

1.28“Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.29“Good Reason” means the occurrence of any of the following events during the
Change of Control Period without the Participant’s express written consent:

(a)a material diminution in the Participant’s base salary and/or target bonus
opportunity;

(b)a material diminution in the Participant’s authority, duties or
responsibilities;

(c)relocation of the Participant’s principal place of work outside of a fifty
(50) mile radius of the Participant’s then current location;

(d)a material breach by the Employer of any written agreement between the
Employer and a Participant in effect on the date of the Qualifying Termination;

(e)the failure of any successor to the Partnership to assume the Plan; or

(f)the occurrence of any event that constitutes “good reason” (or words of like
import) as set forth in a written individual agreement or offer letter between
the Partnership and the Participant in effect on the date of the Participant’s
Qualifying Termination, excluding any award agreement governing an outstanding
grant or award under an Equity and Incentive Award Plan.

In order for an event to qualify as Good Reason, (i) the Participant must first
provide the Partnership with written notice of the acts or omissions
constituting the grounds for “Good Reason” within thirty (30) calendar days of
the initial existence of the grounds for “Good Reason” and a reasonable cure
period of thirty (30) calendar days following the date of written notice (the
“Cure Period”), and such grounds must not have been cured

6

 

 

--------------------------------------------------------------------------------

 

during the Cure Period, and the Participant must resign his or her employment
within the sixty (60) calendar days following the end of the Cure Period.

1.30“More than one Person Acting as a Group” has the same meaning as set forth
in Treasury Regulation 1.409A-3(i)(5)(v)(B).

1.31“Outplacement Services” means the benefit set forth in Section 2.2(d) of the
Plan.

1.32“Participant” means any Eligible Employee who is eligible to receive
Severance Benefits under the Plan.

1.33“Partnership” means Suburban Propane, L.P., a Delaware limited partnership,
and any successor as provided in Article VI hereof.

1.34“Person” means a natural person or any entity and shall include two or more
Persons acting as a partnership, limited partnership, limited liability company,
syndicate, or other group.

1.35“Post-Change of Control Period” means the time period beginning on the date
of consummation of a Change of Control and ending on the date that is
twenty-four (24) months following such Change of Control.

1.36“Pre-Change of Control Period” means the six (6)-month period ending
immediately prior to the date of consummation of a Change of Control.

1.37“Pro-Rata Bonus” means the payment set forth in Section 2.2(c) of the Plan.

1.38“Separation from Service” means a Participant’s termination of employment
with the Employer, provided that such termination constitutes a separation from
service within the meaning of Code Section 409A and the guidance issued
thereunder.  All references in the Plan to a “Qualifying Termination,”
“termination,” “termination of employment” or like terms means Separation from
Service.  

1.39“Severance Benefits” means, as applicable, the Severance Payment, the
Continued Health Coverage, the Pro-Rata Bonus and the Outplacement Services.

1.40“Severance Payment” means the payments set forth in Section 2.2(a) of the
Plan.

1.41“Severance Weeks” means:

(a)with respect to a Category 1 Participant, one hundred fifty-six (156);

(b)with respect to a Category 2A Participant, one hundred thirty (130); and

(c)with respect to a Category 2B Participant, one hundred four (104).

7

 

 

--------------------------------------------------------------------------------

 

1.42“Specified Employee” means a Participant who, as of the date of his or her
Separation from Service, is deemed to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Employer from time to time in
accordance therewith, or if none, the default methodology set forth therein.

ARTICLE II

SEVERANCE BENEFITS

2.1Eligibility for Severance Benefits.

(a)Qualifying Event for an Eligible Employee.  If, during the Change of Control
Period, the employment of a Participant is terminated by the Employer without
Cause or by the Participant for Good Reason (each, a “Qualifying Termination”),
then, in addition to the Accrued Amounts, the Employer shall pay or provide the
Participant with the Severance Payment, the Continued Health Coverage, the
Pro-Rata Bonus and the Outplacement Services pursuant to the terms set forth
herein.  

(b)Non-Qualifying Events.  A Participant shall not be entitled to Severance
Benefits under the Plan if the Participant’s employment is terminated (i) by the
Employer for Cause, (ii) by a Participant for any reason other than for Good
Reason during the Change of Control Period, (iii) on account of the
Participant’s death or Disability, or (iv) by the Employer or the Participant
for any reason outside the Change of Control Period.  In addition, the transfer
of a Participant’s employment to an Affiliate during the Change of Control
Period shall not entitle a Participant to Severance Benefits under the Plan,
provided the Affiliate assumes the responsibilities of the Partnership under the
Plan in connection with such transfer of employment and such transfer of
employment does not give the Participant Good Reason during the Change of
Control Period.

2.2Severance Benefits.  In the event that a Participant becomes entitled to
benefits pursuant to Section 2.1(a) hereof, the Employer shall pay or provide
the Participant with the Severance Benefits as follows:

(a)Severance Payment.  Subject to the provisions of Sections 2.3 through 2.8, in
the event of a Qualifying Termination, the Employer shall pay and the
Participant shall be entitled to receive from the Employer an amount equal to
(i) one-fifty-second (1/52nd) of the sum of the Participant’s Base Salary plus
Bonus multiplied by (ii) the Severance Weeks applicable to the Participant,
payable in a lump sum on the first regularly scheduled payroll of the Employer
occurring (x) in the event of a Qualifying Termination during the Pre-Change of
Control Period, on or after the sixtieth (60th) day following the date of the
consummation of the Change of Control, and (y) in the event of a Qualifying
Termination during the Post-Change of Control Period, on or after the sixtieth
(60th) day following the date of the Participant’s Qualifying
Termination.  Notwithstanding the foregoing or anything in the Plan to the
contrary, to the extent required by Code Section 409A, the payment of the
Severance Payments under this Section 2.2(a) shall be subject to the Delay
Period as provided in Section 7.8(b) hereof.  

8

 

 

--------------------------------------------------------------------------------

 

(b)Continued Health Coverage.  Subject to the provisions of Sections 2.3 through
2.8 and a Participant’s timely election pursuant to COBRA, during the
Continuation Period applicable to the Participant, the Employer shall pay the
cost for continued coverage pursuant to COBRA, for the Participant and the
Participant’s eligible dependents, under the Employer’s group health plans in
which the Participant participated immediately prior to the date of the
Participant’s Separation from Service or materially equivalent plans maintained
by the Employer covering its executives in replacement thereof.  Following the
Continuation Period, the Participant (or, if applicable, the Participant’s
qualified beneficiaries under COBRA) shall be entitled to such continued
coverage for the remainder of the COBRA period, if any, on a full self-pay basis
to the extent eligible under COBRA.

(c)Pro-Rata Bonus.  Subject to the provisions of Sections 2.3 through 2.8, the
Participant shall be entitled to receive a pro rata portion (based on the number
of days employed during the applicable fiscal year) of the Participant’s target
annual bonus under the Bonus Plan for the fiscal year in which the Participant’s
Qualifying Termination occurs, payable at the same time that the Severance
Payment is payable hereunder.  For the avoidance of doubt, a Pro-Rata Bonus
shall not be based on any bonus to be paid upon completion of any specified
project or upon occurrence of a specified event, including, without limitation,
a Change of Control.

(d)Outplacement Services.  The Partnership will assist the Participant until the
earlier of one (1) year from the date of the Participant’s Qualifying
Termination and the date the Participant obtains subsequent employment in the
search for new employment by directly paying the professional fees for the
services incurred in the normal course of a job search with an outplacement
organization arranged for by the Partnership in an amount generally commensurate
with the Employer’s past practice for employees similarly situated to the
Participant, but in no event greater than $20,000.

2.3Prior Agreements.  The Severance Benefits payable to a Participant under this
Plan in respect of a Qualifying Termination that occurs during the Post-Change
of Control Period shall supersede and be in lieu of any severance or termination
benefits and/or payments a Participant may be eligible to receive under any
other agreements, arrangements or severance plans by and between the Participant
and the Employer, including without limitation, the Severance Protection Plan,
in connection with a Qualifying Termination occurring during the Post-Change of
Control Period, provided that nothing in this Plan is intended to alter, impair,
expand, reduce or otherwise affect the rights of a Participant with respect to
grants and awards outstanding under any Equity and Incentive Award Plan, which
shall be governed exclusively by the terms, conditions and restrictions
applicable to such awards under the Equity and Incentive Award Plan pursuant to
which such awards were granted or awarded. Notwithstanding anything herein to
the contrary, (a) in the event that a court of competent jurisdiction or other
governmental agency or body determines that, as a result of such termination, a
Participant is entitled to receive the severance or termination payments and
benefits provided under any other agreements, arrangements or severance or
termination plans by and between the Participant and the Employer other than
under an Equity and Incentive Award Plan, or (b) if a Participant otherwise
receives severance or termination benefits under any agreements, arrangements or
severance plans by and between the Participant

9

 

 

--------------------------------------------------------------------------------

 

and the Employer other than pursuant to this Plan, including with respect to a
Qualifying Termination that occurs during the Pre-Change of Control Period,
other than pursuant to an Equity and Incentive Award Plan, then the Participant
shall cease to be entitled to receive such termination or severance payments and
benefits under and in accordance with the terms and conditions of such
agreement, arrangement or severance plan, and (i) the Severance Payment
hereunder shall be reduced dollar-for-dollar by the amount of any severance
payment received by the Participant prior to the commencement of the Severance
Payment hereunder and (ii) the Continued Health Coverage shall commence in the
first month following the expiration of any health plan or health care
reimbursement coverage provided to the Participant pursuant to such other
agreement, arrangement or severance plan following a termination of the
Participant’s employment and the Participant’s Continuation Period shall be
reduced by the number of months the Participant received such coverage under
such other agreement, arrangement or severance plan, it being understood that a
Participant whose Qualifying Termination occurs during the Pre-Change of Control
Period shall begin to receive Continued Health Coverage under this Plan from and
after the date of the Change of Control through the end of the Continuation
Period applicable to the Participant.  For the avoidance of doubt, there shall
be no duplication of severance or termination benefits, including the Severance
Benefits, paid or payable to a Participant under this Plan and any other
agreements, arrangements or severance or termination plans, including the
Severance Protection Plan and the Suburban Propane L.P. and Subsidiaries
Severance Plan, by and between the Participant and the Employer as a result of a
Qualifying Termination.  

2.4No Duty to Mitigate/Right to Set-off Severance.  No Participant entitled to
receive Severance Benefits hereunder shall be required to seek other employment
or to attempt in any way to reduce any amounts payable to the Participant by the
Partnership or Employer pursuant to the Plan. Except as provided in Section
1.19(b) hereof, there shall be no offset against any amounts due to the
Participant under the Plan on account of any remuneration attributable to any
subsequent employment that the Participant may obtain or otherwise.  In the
event of the Participant’s breach of any provision hereunder, including without
limitation, Sections 2.5 (other than as it applies to a release of claims under
the Age Discrimination in Employment Act, as amended), 2.7 and 2.8 hereof, the
Employer shall be entitled to recover any payments previously made to the
Participant hereunder. Severance Benefits shall be reduced (offset) by any
amounts payable under any statutory entitlement (including notice of
termination, termination pay and/or severance pay) of the Participant upon a
termination of employment, including, without limitation, any payments related
to an actual or potential liability under the Worker Adjustment and Retraining
Notification Act (WARN) or similar state or local law.

2.5Release Required.  Any Severance Benefits payable or to be provided pursuant
to the Plan shall be conditioned upon the Participant’s execution, delivery and
non-revocation, within sixty (60) days following the effective date of the
Participant’s Qualifying Termination, of a general release of claims in favor of
the Partnership, its Affiliates and other related persons, in the form attached
hereto as Exhibit A (or, at any time prior to the commencement of the Pre-Change
of Control Period, such other similar form of release as the Partnership may
require in its reasonable discretion for any Participant (with such changes
thereon as may be legally necessary at the time of execution to make it
enforceable, including, but not limited to the addition of any federal,

10

 

 

--------------------------------------------------------------------------------

 

state or local laws)) (the “Release”).  For the avoidance of doubt, in no event
will the Severance Benefit be paid or provided until the Release becomes
effective and irrevocable.

2.6Code Section 280G.

(a)Only to the extent that applicable law provides that Section 280G of the Code
applies to the Partnership, in the event it is determined pursuant to clause (b)
below, that part or all of the consideration, compensation or benefits to be
paid to the Participant under the Plan in connection with the Participant’s
Qualifying Termination or under any other plan, arrangement or agreement in
connection therewith (each a “Payment”), constitutes a “parachute payment” (or
payments) under Section 280G(b)(2) of the Code, then, if the aggregate present
value of such parachute payments (the “Parachute Amount”) exceeds 2.99 times the
Participant’s “base amount,” as defined in Section 280G(b)(3) of the Code (the
“Participant Base Amount”) and would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), the amounts constituting “parachute
payments” which would otherwise be payable to or for the benefit of the
Participant shall be reduced to the extent necessary so that the Parachute
Amount is less than 300% (three hundred percent) of the Participant Base Amount;
provided, however, that the foregoing reduction shall be made only if and to the
extent that such reduction would result in an increase in the aggregate Payment
to be provided, determined on a net after-tax basis (taking into account the
Excise Tax imposed, any tax imposed by any comparable provision of state law,
and any applicable federal, state and local income taxes).  

(b)Any determination that a Payment constitutes a parachute payment and any
calculation described in this Section 2.6 (“determination”) shall be made in
writing by a nationally recognized accounting or valuation firm (the “Firm”)
selected by the Partnership prior to the occurrence of a Change of Control, and
may, at the Partnership’s election, be made prior to termination of the
Participant’s employment where the Partnership determines that a Change of
Control is imminent. Such determination shall be furnished in writing by the
Firm to the Participant no later than thirty (30) days following the date of the
Change of Control. The Partnership and the Participant will furnish the Firm
with such information and documents as the Firm may reasonably request in order
to make the determination required by this Section 2.6.  Absent manifest error,
the determination shall be binding, final and conclusive upon the Partnership
and the Participant.  

(c)If the final determination made pursuant to clause (b) above results in a
reduction of the Payments that would otherwise be paid to the Participant except
for the application of Section 2.6(a), the value of any accelerated vesting of
equity or equity-based awards under an Equity and Incentive Award Plan shall be
eliminated or reduced to the extent necessary in order to not exceed the
limitation under Section 2.6(a), then, to the extent necessary pursuant to
Section 2.6(a), the Severance Payment shall be reduced, and, finally, to the
extent necessary pursuant to Section 2.6(a), the Continued Health Coverage shall
be reduced.  Within ten (10) days following such determination, the Partnership
shall pay to or distribute to or for the benefit of the Participant such amounts
as are then due to the Participant under the Plan and shall promptly pay to or
distribute to or for the

11

 

 

--------------------------------------------------------------------------------

 

benefit of the Participant in the future such amounts as become due to the
Participant under the Plan.

(d)As a result of the uncertainty in the application of Section 280G of the Code
at the time of a determination hereunder, it is possible that payments will be
made by the Partnership which should not have been made under Section 2.6(a) (an
“Overpayment”) or that additional payments which are not made by the Partnership
pursuant to Section 2.6(a) above should have been made (an “Underpayment”). In
the event that there is a final determination by the Internal Revenue Service,
or a final determination by a court of competent jurisdiction, that an
Overpayment has been made, any such Overpayment shall be treated for all
purposes as a loan to the Participant to the extent permitted by law, which the
Participant shall repay to the Partnership together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code. Nothing
in this Section 2.6 is intended to violate the Sarbanes-Oxley Act of 2002 and to
the extent that any advance or repayment obligation hereunder would do so, such
obligation shall be modified so as to make the advance a nonrefundable payment
to the Participant and the repayment obligation null and void to the extent
required by such Act.  In the event that there is a final determination by the
Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to which an Underpayment arises under the Plan, any such Underpayment shall be
promptly paid by the Partnership to or for the benefit of the Participant,
together with interest at the applicable Federal rate provided for in Section
7872(f)(2) of the Code.

2.7Restrictive Covenants.  

(a)General.  As a condition to receiving the Severance Benefits, the Participant
shall comply with the restrictive covenants set forth in the Release.

(b)Other Obligations.  Notwithstanding anything to the contrary contained in the
Plan or the Release, the restrictive covenants set forth in the Release do not
supersede, and are in addition to and not in lieu of, any restrictive covenants
set forth in any written employment agreement, offer letter or equity award
agreement between the Employer and the Participant in effect from time to time,
and such restrictive covenants shall remain in full force and effect in
accordance with their terms.  

2.8Cooperation.  By accepting the Severance Benefits under the Plan, and subject
to the Participant’s other commitments, the Participant agrees, for the number
of Severance Weeks applicable to the Participant, to assist and cooperate with
the Employer in connection with the defense or prosecution of any claim that may
be made against the Employer, or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Employer, including
any proceeding before any arbitral, administrative, judicial, legislative, or
other body or agency, including testifying (but only truthfully) in any
proceeding to the extent such claims, investigations or proceedings relate to
services performed by the Participant or pertinent knowledge possessed by the
Participant, or any act or omission by the Participant.  The Participant further
agrees to perform all acts and execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this Section 2.8.  The
Employer agrees that it shall not

12

 

 

--------------------------------------------------------------------------------

 

unreasonably request such assistance from the Participant.  The Employer shall
reimburse the Participant for reasonable out-of-pocket expenses incurred by the
Participant in providing assistance in accordance with this Section 2.8.

ARTICLE III

UNFUNDED PLAN

3.1Unfunded Status.  The Plan shall be “unfunded” for the purposes of ERISA and
the Code, and Severance Payments shall be paid out of the general assets of the
Employer as and when Severance Payments are payable under the Plan.  All
Participants shall be solely unsecured general creditors of the Partnership and
the Employer.  In connection with this Plan, the Administrator may, but shall
not be required to, establish a grantor trust (or “rabbi” trust) for the purpose
of accumulating funds to satisfy the obligations incurred by the Partnership
under this Plan.  If the Partnership decides in its sole discretion to establish
any advance accrued reserve on its books against the future expense of the
Severance Payments payable hereunder, or if the Partnership decides in its sole
discretion to fund a trust under the Plan, such reserve or trust shall not under
any circumstances be deemed to be an asset of the Plan.  Notwithstanding the
potential establishment of such a trust pursuant to this Section 3.1, the right
of any Participant to receive payments following the establishment of such a
trust shall remain an unsecured claim against the general assets of the
Partnership.

ARTICLE IV

Administration of the Plan

4.1Plan Administrator.  The general administration of the Plan on behalf of the
Partnership (as plan administrator under Section 3(16)(A) of ERISA) shall be
placed with the Administrator. When making any determination or calculation, the
Administrator shall be entitled to rely upon the accuracy and completeness of
information furnished by the Partnership’s employees and agents.

4.2Reimbursement of Expenses of Administrator.  The Partnership may, in its sole
discretion, pay or reimburse the Administrator (including all members of the
Committee) for all reasonable expenses incurred in connection with their duties
hereunder, including, without limitation, expenses of outside legal counsel.

4.3Action by the Committee.  Decisions of the Administrator shall be made by a
majority of the members of the Committee attending a meeting at which a quorum
is present (which meeting may be held telephonically), or by written action in
accordance with applicable law.  Unless otherwise determined by the
Administrator, all determinations regarding benefits will be made by the
Administrator in accordance with the written terms of the Plan.  Subject to the
terms of the Plan, and except as expressly provided herein, the Administrator
shall have complete and express discretionary authority to determine eligibility
for benefits and the amount of benefits (including to determine Participant’s
participation and Severance Benefits under the Plan), to decide factual and
other questions relating to the Plan, to interpret and construe the provisions
of

13

 

 

--------------------------------------------------------------------------------

 

the Plan, and to make decisions in all disputes involving the rights of any
person interested in the Plan.  Determinations and interpretations by the
Administrator, including without limitation decisions relating to eligibility
for, entitlement to, and payment of benefits, shall be conclusive and binding
for all purposes.  Notwithstanding anything herein to the contrary, upon and
following a Change of Control, the Administrator shall not have discretionary
authority with respect to the administration of the Plan, and any court or
tribunal that adjudicates any dispute, controversy or claim arising under, in
connection with or related to the Plan will apply a de novo standard of review
to any determinations made by the Administrator, and such de novo standard shall
apply notwithstanding the administrative authority granted hereunder to the
Administrator or characterization of any decision by the Administrator as final,
binding or conclusive on any party

4.4Delegation of Authority.  Subject to the limitations of applicable law, the
Administrator may delegate any and all of its powers and responsibilities
hereunder to other persons or committees.  Any such delegation may be rescinded
at any time by written notice from the Administrator to the person to whom the
delegation is made. Any such delegation may be made by the Administrator to one
or more person(s) or committee(s) and any awards made by any such person or
committee under the Plan may apply to different Participants and need not be
uniform in any respect, whether or not the Participants are similarly situated. 

4.5Retention of Professional Assistance.  The Administrator may employ such
legal counsel, accountants and other persons as may be required in carrying out
its work in connection with the Plan.

4.6Accounts and Records.  The Administrator shall maintain such accounts and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its functions under the Plan and to comply
with all applicable laws.

4.7Indemnification.  The Administrator, the Committee, its members and any
person to whom authority is delegated pursuant to Section 4.4 above shall not be
liable for any action or determination made in good faith with respect to the
Plan.  The Employer shall, to the fullest extent permitted by law, indemnify and
hold harmless the Administrator, each member of the Committee and each director,
officer and employee of the Employer, and any person designated above, for
liabilities or expenses they and each of them incur in carrying out their
respective duties under the Plan, other than for any liabilities or expenses
arising out of such individual’s willful misconduct or fraud.

ARTICLE V

Amendment and Termination

5.1Amendment and Termination.  The Partnership reserves the right to amend or
terminate, in whole or in part, any or all of the provisions of the Plan by
action of the Board (or a duly authorized committee thereof) at any time and for
any reason, with or without notice. Notwithstanding anything herein to the
contrary, the Partnership

14

 

 

--------------------------------------------------------------------------------

 

shall not amend or terminate the Plan at any time on or after (i) the occurrence
of a Change of Control or (ii) the date the Partnership enters into a definitive
agreement which, if consummated, would result in a Change of Control, unless the
potential Change of Control is abandoned (as publicly announced by the
Partnership), in either case until the later of two (2) years after the
occurrence of a Change of Control and the date that all Severance Benefits under
the Plan have been paid.

ARTICLE VI

Successors

6.1Successors.  For purposes of the Plan, the Partnership shall include any and
all successors or assignees, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Partnership, and such successors and assignees shall perform the
Partnership’s obligations under the Plan, in the same manner and to the same
extent that the Partnership, would be required to perform if no such succession
or assignment had taken place.  In the event the surviving corporation in any
transaction to which the Partnership is a party is a subsidiary of another
corporation, then the ultimate parent corporation of such surviving corporation
shall cause the surviving corporation to perform the Plan in the same manner and
to the same extent that the Partnership would be required to perform if no such
succession or assignment had taken place.  In such event, the term “Partnership”
as used in the Plan, means the Partnership, as hereinbefore defined and any
successor or assignee (including the ultimate parent corporation) to the
business or assets of the Partnership, which by reason hereof becomes bound by
the terms and provisions of the Plan.

ARTICLE VII

Miscellaneous

7.1Minors and Incompetents.  If the Administrator shall find that any person to
whom Severance Benefits are payable under the Plan is unable to care for his or
her affairs because of illness or accident, or is a minor, any Severance
Benefits due (unless a prior claim therefore shall have been made by a duly
appointed guardian, committee or other legal representative) shall be paid to
the spouse, child, parent, or brother or sister, or to any beneficiary or other
person deemed by the Administrator to have incurred expense for such person
otherwise entitled to the Severance Benefits, in such manner and proportions as
the Administrator may determine in its sole discretion.  Any such Severance
Benefits shall be a complete discharge of the liabilities of the Partnership,
the Employer, the Administrator, the Committee, and the Board under the
Plan.  If a Participant dies prior to payment of all Severance Benefits due to
such Participant, any and all unpaid amounts shall be paid to the Participant’s
heir(s), executor or estate.

7.2Limitation of Rights.  Nothing contained herein shall be construed as
conferring upon a Participant the right to continue in the employ of the
Employer as an

15

 

 

--------------------------------------------------------------------------------

 

employee in any other capacity or to interfere with the Employer’s right to
discharge him or her at any time for any reason whatsoever.

7.3Payment Not Salary.  Any Severance Benefits payable under the Plan shall not
be deemed salary or other compensation to the Participant for the purposes of
computing benefits to which he or she may be entitled under any pension plan or
other arrangement of the Employer maintained for the benefit of its employees,
unless such plan or arrangement provides otherwise.

7.4Severability.  In case any provision of the Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal
and invalid provision never existed.

7.5Withholding.  The Employer shall have the right to make such provisions as it
deems necessary or appropriate to satisfy any obligations it may have to
withhold federal, state or local income or other taxes incurred by reason of
payments pursuant to the Plan.  In lieu thereof, the Partnership and/or the
Employer shall have the right to withhold the amounts of such taxes from any
other sums due or to become due from the Partnership and/or the Employer to the
Participant upon such terms and conditions as the Administrator may prescribe.

7.6Non-Alienation of Benefits.  The Severance Benefits payable under the Plan
shall not be subject to alienation, transfer, assignment, garnishment, execution
or levy of any kind, and any attempt to cause any Severance Benefits to be so
subjected shall not be recognized.

7.7Governing Law.  To the extent legally required, the Code and ERISA shall
govern the Plan and, if any provision hereof is in violation of any applicable
requirement thereof, the Partnership reserves the right to retroactively amend
the Plan to comply therewith.  To the extent not governed by the Code and ERISA,
the Plan shall be governed by the laws of the State of Delaware, without
reference to rules relating to conflicts of law.

7.8Code Section 409A.  

(a)General.  Although the Employer makes no guarantee with respect to the tax
treatment of payments hereunder and shall not be responsible in any event with
regard to non-compliance with Code Section 409A, the Plan is intended to either
comply with, or be exempt from, the requirements of Code Section 409A.  To the
extent that the Plan is not exempt from the requirements of Code Section 409A,
the Plan is intended to comply with the requirements of Code Section 409A and
shall be limited, construed and interpreted in accordance with such
intent.  Accordingly, the Partnership reserves the right to amend the provisions
of the Plan at any time and in any manner without the consent of Participants
solely to comply with the requirements of Code Section 409A and to avoid the
imposition of an excise tax under Code Section 409A on any payment to be made
hereunder, provided that there is no reduction in the Severance Benefits
hereunder.  Notwithstanding the foregoing, in no event whatsoever shall the
Employer be liable for

16

 

 

--------------------------------------------------------------------------------

 

any additional tax, interest or penalty that may be imposed on a Participant by
Code Section 409A or any damages for failing to comply with Code Section 409A.

(b)Separation from Service; Delay Period for Specified Employees.  A termination
of employment shall not be deemed to have occurred for purposes of any provision
of the Plan providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
Separation from Service. If a Participant is deemed on the date of termination
to be a Specified Employee, then with regard to any payment that is specified as
subject to this Section, such payment shall not be made prior to the expiration
of the Delay Period.  All payments delayed pursuant to this Section 7.8(b)
(whether they would have otherwise been payable in a single lump sum or in
installments in the absence of such delay) shall be paid to the Participant in a
single lump sum on the first Partnership payroll date on or following the first
day following the expiration of the Delay Period, and any remaining payments and
benefits due under the Plan shall be paid or provided in accordance with the
normal payment dates specified for them herein.

(c)Separate Payments and No Participant Discretion.  For purposes of Code
Section 409A, the Participant’s right to receive any installment payments
pursuant to this Plan shall be treated as a right to receive a series of
separate and distinct payments.  Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Employer.  For purposes of Code Section 409A, any expenses
eligible for reimbursement in one taxable year shall not affect the expenses
eligible for reimbursement in any other taxable year, the reimbursement of an
eligible expense shall be made no later than the end of the calendar year after
the calendar year in which such expense was incurred, and the right to
reimbursement shall not be subject to liquidation or exchange for any other
benefit.

7.9Non-Exclusivity.  The adoption of the Plan by the Partnership shall not be
construed as creating any limitations on the power of the Partnership to adopt
such other supplemental retirement income arrangements as it deems desirable,
and such arrangements may be either generally applicable or limited in
application.

7.10Non-Employment.  The Plan is not an agreement of employment and it shall not
grant the Participant any rights of employment.

7.11Headings and Captions.  The headings and captions herein are provided for
reference and convenience only.  They shall not be considered part of the Plan
and shall not be employed in the construction of the Plan.

7.12Gender and Number.  Whenever used in the Plan, the masculine shall be deemed
to include the feminine and the singular shall be deemed to include the plural,
unless the context clearly indicates otherwise.

7.13Electronic Communication and Administration. Unless prohibited by applicable
law, all announcements, notices and other communications regarding the Plan

17

 

 

--------------------------------------------------------------------------------

 

may be made by the Partnership and/or the Employer by electronic means as
determined by the Partnership or Employer in its sole discretion.

7.14Legal Fees.  In the event that a Participant substantially prevails in a
litigation between the Participant and the Partnership arising in connection
with such Participant’s attempt to obtain or enforce any right or benefit
provided by the Plan, the Partnership agrees to pay the reasonable attorney’s
fees and other legal expenses incurred by such Participant in pursuing such
litigation, including a reasonable rate of interest for delayed payment.  The
Participant shall submit an invoice for such fees and expenses not later than
forty-five (45) days after the final resolution of such contest and the
Partnership shall make such payment within thirty (30) days of the date on which
the invoice is so submitted, and the Participant’s right to have the Partnership
pay such legal fees, expenses and interest may not be liquidated or exchanged
for any other benefit.

ARTICLE VIII

Claims procedure

8.1Claims Procedure.  Any claim by a Participant with respect to eligibility,
participation, contributions, benefits or other aspects of the operation of the
Plan shall be made in writing to a person designated by the Administrator from
time to time for such purpose.  If the designated person receiving a claim
believes, following consultation with the Chairman of the Committee, that the
claim should be denied, he or she shall notify the Participant in writing of the
denial of the claim within ninety (90) days after his or her receipt
thereof.  This period may be extended an additional ninety (90) days in special
circumstances and, in such event, the Participant shall be notified in writing
of the extension, the special circumstances requiring the extension of time and
the date by which the Administrator expects to make a determination with respect
to the claim.  If the extension is required due to the Participant’s failure to
submit information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
until the date on which the Participant responds to the Plan’s request for
information.

If a claim is denied in whole or in part, or any adverse benefit determination
is made with respect to the claim, the Participant will be provided with a
written notice setting forth (a) the specific reason or reasons for the denial
making reference to the pertinent provisions of the Plan or of Plan documents on
which the denial is based, (b) a description of any additional material or
information necessary to perfect or evaluate the claim, and explain why such
material or information, if any, is necessary, and (c) inform the Participant of
his or her right to request review of the decision.  The notice shall also
provide an explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure, as well as a statement of the Participant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.  If a Participant is not notified (of the
denial or an extension) within ninety (90) days from the date the Participant
notifies the Plan’s administrator, the Participant may request a review of the
application as if the claim had been denied.

18

 

 

--------------------------------------------------------------------------------

 

A Participant may appeal the denial of a claim by submitting a written request
for review to the Administrator, within sixty (60) days after written
notification of denial is received.  Receipt of such denial shall be deemed to
have occurred if the notice of denial is sent via first class mail to the
Participant’s last shown address on the books of the Employer.  Such period may
be extended by the Administrator for good cause shown.  The claim will then be
reviewed by the Administrator.  In connection with this appeal, the Participant
(or his or her duly authorized representative) may (a) be provided, upon written
request and free of charge, with reasonable access to (and copies of) all
documents, records, and other information relevant to the claim, and (b) submit
to the Administrator written comments, documents, records, and other information
related to the claim.  If the Administrator deems it appropriate, it may hold a
hearing as to a claim.  If a hearing is held, the Participant shall be entitled
to be represented by counsel.

The review by the Administrator will take into account all comments, documents,
records, and other information the Participant submits relating to the
claim.  The Administrator will make a final written decision on a claim review,
in most cases within sixty (60) days after receipt of a request for a
review.  In some cases, the claim may take more time to review, and an
additional processing period of up to sixty (60) days may be required.  If that
happens, the Participant will receive a written notice of that fact, which will
also indicate the special circumstances requiring the extension of time and the
date by which the Administrator expects to make a determination with respect to
the claim.  If the extension is required due to the Participant’s failure to
submit information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
to the Participant until the date on which the Participant responds to the
Plan’s request for information.

The Administrator’s decision on the claim for review will be communicated to the
Participant in writing.  If an adverse benefit determination is made with
respect to the claim, the notice will include:  (a) the specific reason(s) for
any adverse benefit determination, with references to the specific Plan
provisions on which the determination is based; (b) a statement that the
Participant is entitled to receive, upon request and free of charge, reasonable
access to (and copies of) all documents, records and other information relevant
to the claim; and (c) a statement of the Participant’s right to bring a civil
action under Section 502(a) of ERISA.  A Participant may not start a lawsuit to
obtain benefits until after he or she has requested a review and a final
decision has been reached on review, or until the appropriate timeframe
described above has elapsed since the Participant filed a request for review and
the Participant has not received a final decision or notice that an extension
will be necessary to reach a final decision.  These procedures must be exhausted
before a Participant (or any beneficiary) may bring a legal action seeking
payment of benefits.  In addition, no lawsuit may be started more than two years
after the date on which the applicable appeal was denied.  If there is no
decision on appeal, no lawsuit may be started more than two years after the time
when the Administrator should have decided the appeal.

 

19

 

 